DETAILED ACTION
This office action is in response to the communication received on 04/22/2021 concerning application no. 17/237,090 filed on 04/22/2021.
Claims 1-18 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
NOTE: There are three hyperlinks that have been embedded in the specification.

Claim Interpretation
Claim 1, lines 17-18, contains an optional limitation “if the target skin lesion is not included within the current image”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation acquires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Therefore, the claim element starting with “if the target skin lesion” and ending with “inspection from a remote distance” is not required to be performed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-16, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-11, 13, and 16-18 of U.S. Patent No. 11,013,455. 
Instant Application 17/237,090
Claims-04/22/2021
U.S. Patent No. 11,013,455
1. A process of close-up inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions, the process comprising: 
in a handheld inspection device, positioned by a user at a remote distance from the skin surface, the remote distance being effectives for acquiring an image of the region by the handheld inspection device: acquiring an image of the region; 
in a processor: selecting a target skin lesion within the image of the region; 
on a screen: 
displaying the image of the region, and 
marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region; 
while the handheld inspection device is moved by the user toward the skin surface: 
in the handheld inspection device: continuously acquiring a current image of the skin surface, and 
in the processor and on the screen: showing and marking the target skin lesion within the current image of the skin surface, and, if the target skin lesion is not included within the current image of the skin surface, interrupting the process of close-up inspection and instructing the user to restart the process of close-up inspection from a remote distance; and 
in the handheld inspection device: in a close distance that is less than the remote distance and is sufficiently close to the skin surface for performing a close-up inspection of the target skin lesion: performing the close-up inspection of the target skin lesion.  
11. A method for inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions, the method comprising: (i) acquiring, by at least one processing circuitry, using a camera comprised within a handheld inspection device, a current image, the current image including the region; (ii) displaying, by the processing circuitry, the image on a screen; (iii) marking, by the processing circuitry, a target skin lesion of the skin lesions on the image displayed on the screen, to visually distinguish the target skin lesion from other skin lesions within the region, the target skin lesion being selected for close-up inspection; (iv) acquiring, by the processing circuitry, using the camera, while the handheld inspection device is moved toward the skin surface, a subsequent image, subsequent to the current image, the subsequent image acquired by the camera from a first distance from the target skin lesion, smaller than a second distance from the target skin lesion from which the current image was acquired; (v) displaying, by the processing circuitry, the subsequent image on the screen; (vi) checking, by the processing circuitry, presence of the target skin lesion within the subsequent image; (vii) upon the target skin lesion being present within the subsequent image, marking, by the processing circuitry, the target skin lesion on the subsequent image displayed on the screen; (viii) upon the target skin lesion not being present within the subsequent image, instructing, by the processing circuitry, the user of the system to move the handheld inspection device away from the target skin lesion; and (ix) repeating, by the processing circuitry, steps (iv)-(viii) with the subsequent image being the current image, until a close-up inspection criterion is met.

Note: The first distance and second distance are analogous to the close distance and remote distance, respectively.
2. The process of claim 1, wherein the close-up inspection includes: illuminating the target skin lesion.  
16. The method of claim 11, further comprising illuminating, by the processing circuitry, the at least part of the region using an illuminator comprised within the handheld inspection device and capable of illuminating at least part of the region.

Note: Claim 11, which claim 16 depends upon, establishes “one skin lesion within a region on a skin surface” and “target skin lesion being selected for close-up inspection”
3. The process of claim 1, wherein the close-up inspection includes at least one of: 
acquiring a high-resolution image of the target skin lesion; or 
performing digital dermatoscopy of the target skin lesion.  
17. The method of claim 11, further comprising performing digital dermatoscopy of the target skin lesion.

Note: Claim 11, which claim 17 depends upon, establishes “target skin lesion being selected for close-up inspection”.
4. The process of claim 3, wherein the close-up inspection further includes: extracting features of the target skin lesion.  
18. The system of claim 11, further comprising extracting features of the target skin lesion.

Note: Claim 11, which claim 18 depends upon, establishes “target skin lesion being selected for close-up inspection”
5. The process of claim 3, wherein the close-up inspection further includes: projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion, and further performing at least one of: 
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between the handheld inspection device's optical axis and the skin surface.  
13. The method of claim 11, further comprising causing, by the processing circuitry, a laser comprised within the handheld inspection device to project a laser beam within the target skin lesion for performing one or more of the following: (a) identifying the target skin lesion; (b) measuring a distance between the handheld inspection device and the skin surface; or (c) measuring an angle between an optical axis of the camera and the skin surface.

6. A system for close-up inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions, the system comprising: 
a handheld inspection device that can be positioned at selectable distances from the skin surface, the handheld inspection operable to, at least: 
acquire skin images, 
from a remote distance: acquire an image of the region, and 
from a close distance that is closer to the skin surface than the remote distance: perform a close-up inspection of a skin lesion; 
a screen operable to, at least: 
display skin images captured by the handheld inspection device, and 
display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions; and 
a processor programmed to, at least: 
receive an image from the handheld inspection device, WO 2016/199134PCT/IL2016/050591 25 
check whether the image received from the handheld inspection device includes a target skin lesion, 
if the check is negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance, 
if the check is positive: generate a current image that includes the image received from the handheld inspection device with the target skin lesion image marked by a marker, and send the current image to the screen.  
1. A system for inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions, the system comprising (a) a handheld inspection device including a camera, and (b) at least one processing circuitry configured to: (i) acquire, using the camera, a current image, the current image including the region; (ii) display the image on a screen; (iii) mark a target skin lesion of the skin lesions on the image displayed on the screen, to visually distinguish the target skin lesion from other skin lesions within the region, the target skin lesion being selected for close-up inspection; (iv) acquire, using the camera, while the handheld inspection device is moved toward the skin surface, a subsequent image, subsequent to the current image, the subsequent image acquired by the camera from a first distance from the target skin lesion, smaller than a second distance from the target skin lesion from which the current image was acquired; (v) display the subsequent image on the screen; (vi) check presence of the target skin lesion within the subsequent image; (vii) upon the target skin lesion being present within the subsequent image, mark the target skin lesion on the subsequent image displayed on the screen; (viii) upon the target skin lesion not being present within the subsequent image, instruct the user of the system to move the handheld inspection device away from the target skin lesion; and (ix) repeat steps (iv)-(viii) with the subsequent image being the current image, until a close-up inspection criterion is met.

Note: The first distance and second distance are analogous to the close distance and remote distance, respectively.
7. The system of claim 6, wherein the close-up inspection includes: illuminating the target skin lesion.  
6. The system of claim 1, wherein the handheld inspection device comprises an illuminator capable of illuminating at least part of the region, and wherein the processing circuitry is further configured to cause the illuminator to illuminate the at least part of the region.

Note: Claim 1, which claim 6 depends upon, establishes “at least one skin lesion within a region on a skin surface” and “target skin lesion being selected for close-up inspection”
8. The system of claim 6, wherein the screen and the processor form part of the handheld inspection device.  
9. The system of claim 1, wherein the processing circuitry, the camera and the screen are comprised within a housing of the handheld inspection device.
9. The system of claim 6, further comprising a computer that is separate from the handheld inspection device, and wherein the screen and the processor form part of the computer.  
10. The system of claim 1, further comprising a computer that is separate from the handheld inspection device, and wherein the screen and the processing circuitry form part of the computer.
10. The system of claim 6, wherein the close-up inspection includes at least one of: 
acquiring a high-resolution image of the target skin lesion; or 
performing digital dermatoscopy of the target skin lesion.  
7. The system of claim 1, wherein the processing circuitry is further configured to perform digital dermatoscopy of the target skin lesion.

Note: Claim 1, which claim 7 depends upon, establishes “target skin lesion being selected for close-up inspection”
11. The system of claim 10, wherein the close-up inspection further includes: extracting features of the target skin lesion.  
8. The system of claim 1, wherein the processing circuitry is further configured to extract features of the target skin lesion.

Note: Claim 1, which claim 8 depends upon, establishes “target skin lesion being selected for close-up inspection”
12. The system of claim 10, wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface; WO 2016/199134PCT/IL2016/050591 26 
measuring a distance between the handheld inspection device and the skin surface; 
measuring an angle between the handheld inspection device's optical axis and the skin surface.  
3. The system of claim 1, wherein the handheld inspection device comprises a laser capable of projecting a laser beam, and wherein the processing circuitry is further configured to cause the laser to project the laser beam within the target skin lesion for performing one or more of the following: (a) identifying the target skin lesion; (b) measuring a distance between the handheld inspection device and the skin surface; or (c) measuring an angle between an optical axis of the camera and the skin surface.
13. A handheld inspection device for close-up inspection of at least one skin lesion within a region of a skin surface, the region containing multiple skin lesions, the handheld inspection device comprising: 
a camera operable to, at least: 
acquire skin images, 
from a remote distance: acquire an image of the region, and 
from a close distance that is closer to the skin surface than the remote distance: perform a close-up inspection of a skin lesion; 
a screen operable to, at least: 
display skin images captured by the camera, and 
display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions; and 
a processor programmed to, at least: 
receive an image from the camera, 
check whether the image received from the camera includes a target skin lesion, 
if the check is negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance, 
if the check is positive: generate a current image that includes the image received from the camera with the target skin lesion image marked by a marker, and send the current image to the screen.  
1. A system for inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions, the system comprising (a) a handheld inspection device including a camera, and (b) at least one processing circuitry configured to: (i) acquire, using the camera, a current image, the current image including the region; (ii) display the image on a screen; (iii) mark a target skin lesion of the skin lesions on the image displayed on the screen, to visually distinguish the target skin lesion from other skin lesions within the region, the target skin lesion being selected for close-up inspection; (iv) acquire, using the camera, while the handheld inspection device is moved toward the skin surface, a subsequent image, subsequent to the current image, the subsequent image acquired by the camera from a first distance from the target skin lesion, smaller than a second distance from the target skin lesion from which the current image was acquired; (v) display the subsequent image on the screen; (vi) check presence of the target skin lesion within the subsequent image; (vii) upon the target skin lesion being present within the subsequent image, mark the target skin lesion on the subsequent image displayed on the screen; (viii) upon the target skin lesion not being present within the subsequent image, instruct the user of the system to move the handheld inspection device away from the target skin lesion; and (ix) repeat steps (iv)-(viii) with the subsequent image being the current image, until a close-up inspection criterion is met.

Note: The first distance and second distance are analogous to the close distance and remote distance, respectively.
15. The handheld inspection device of claim 13, further comprising an illuminator, and wherein the close-up inspection further includes: illuminating the target skin lesion.  
6. The system of claim 1, wherein the handheld inspection device comprises an illuminator capable of illuminating at least part of the region, and wherein the processing circuitry is further configured to cause the illuminator to illuminate the at least part of the region.

Note: Claim 1, which claim 6 depends upon, establishes “at least one skin lesion within a region on a skin surface” and “target skin lesion being selected for close-up inspection”
16. The handheld inspection device of claim 13, further comprising a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between the handheld inspection device's optical axis and the skin surface.  
3. The system of claim 1, wherein the handheld inspection device comprises a laser capable of projecting a laser beam, and wherein the processing circuitry is further configured to cause the laser to project the laser beam within the target skin lesion for performing one or more of the following: (a) identifying the target skin lesion; (b) measuring a distance between the handheld inspection device and the skin surface; or (c) measuring an angle between an optical axis of the camera and the skin surface.
18. The handheld inspection device of claim 17, wherein the close-up inspection further includes: extracting features of the target skin lesion.
8. The system of claim 1, wherein the processing circuitry is further configured to extract features of the target skin lesion.

Note: Claim 1, which claim 8 depends upon, establishes “target skin lesion being selected for close-up inspection”


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13, 15-16, and 18 of the instant application are similar to claims 1, 3, 6-11, 13, and 16-18 of U.S. Patent No. 11,013,455. While the independent claims 1 and 11 of U.S. Patent No. 11,013,455 recite a first and second distance, the spatial relationship is analogous to the instant applications close and remote distance, respectively. That is, the first (close) distance is a smaller distance than the second (remote) distance. The iterative image acquisition of U.S. Patent No. 11,013,455 ((ix) repeat steps (iv)-(viii) with the subsequent image being the current image, until a close-up inspection criterion is met.) is done as a manner to indicate the movement of the inspection device in relation to the skin lesion.
Therefore, claims 1, 3, 6-11, 13, and 16-18 of U.S. Patent No. 11,013,455 in essence is a “species” of the generic invention of claims 1-13, 15-16, and 18 of the instant application. It has been held that the generic invention is “anticipated” by the “species.” 
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g. In re Berg, 140 F.3D 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPO2d 2010, 2015-16 (Fed Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 5, recite “an image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image” is the same as the “image” established in line 4 or is a separate and distinct feature. 
For purposes of examination, the Office is considering images to be the same.
Line 6, recite “selecting a target skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “target skin lesion” is the same as the “at least on lesion” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering skin lesions to be the same.
Lines 14-15, recite “a current image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “current image” is the same as the “image” established in line 4 or is a separate and distinct feature. 
For purposes of examination, the Office is considering images to be the same.
Lines 22-23, recite “a close-up inspection”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “close-up inspection” is the same as the “close-up inspection” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering close-up inspections to be the same.
Line 22, recite “sufficiently close”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what distance is close to the skin is considered to be “sufficient”. One interpretation is direct contact with the skin lesion is sufficiently close. Another interpretation is any distance that has the skin lesion in the field of view of the image.
For purposes of examination, the Office is considering the skin lesion being present in the image to be sufficient.

Claim 3 is indefinite for the following reasons:
Line 2, recite “a high-resolution image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “high resolution image” is the same as the “image” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering images to be the same.
Line 2, recites “a high-resolution image”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what criteria classifies an image as a “high-resolution image”.
For purposes of examination, the Office is considering “a high-resolution image” to be any image that contains an image of a skin lesion.

Claim 5 is indefinite for the following reasons:
Line 7, recite “the handheld inspection device’s optical axis”. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is indefinite for the following reasons:
Lines 6, recite “an image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the image is part of the acquired skin images in line 5 or is an image that is separate from the plurality of images.
For purposes of examination, the Office is considering the image to be part of the skin images.
Line 8, recites “a close-up inspection”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “close-up inspection” is the same as the “close-up inspection” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the close-up inspections to be the same.
Line 8, recite “a skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “skin lesion” is the same as the “skin lesion” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the skin lesions to be the same.
Lines 11-12, recites “a selected skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “selected skin lesion” is the same as the “skin lesion” established in line 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering skin lesions to be the same.
Line 12, recites “a skin image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this skin image is part of the plurality of skin images in line 5 or is a skin image that is separate from the plurality of images.
For purposes of examination, the Office is considering the image to be part of the skin images.
Line 14, recite “an image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image” is the same as the “image” established in line 6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the images to be the same.
Line 16, recite “a target skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “target skin lesion” is the same as the “skin lesion” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering skin lesions to be the same.
Lines 19-20, recite “a remote distance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “remote distance” is the same as the “remote distance” established in line 6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the remote distances to be the same.
Line 23, recite “a marker”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “marker” is the same as the “marker” established in line 11 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the markers to be the same.

Claim 10 is indefinite for the following reasons:
Line 2, recite “a high-resolution image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “high resolution image” is the same as the “image” established in claim 6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering images to be the same.
Line 2, recites “a high-resolution image”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what criteria classifies an image as a “high-resolution image”.
For purposes of examination, the Office is considering “a high-resolution image” to be any image that contains an image of a skin lesion.

Claim 12 is indefinite for the following reasons:
Line 7, recite “the handheld inspection device’s optical axis”. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 is indefinite for the following reasons:
Lines 6, recite “an image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the image is part of the acquired skin images in line 5 or is an image that is separate from the plurality of images.
For purposes of examination, the Office is considering the image to be part of the skin images.
Line 8, recites “a close-up inspection”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “close-up inspection” is the same as the “close-up inspection” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the close-up inspections to be the same.
Line 8, recite “a skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “skin lesion” is the same as the “skin lesion” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the skin lesions to be the same.
Lines 11-12, recites “a selected skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “selected skin lesion” is the same as the “skin lesion” established in line 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering skin lesions to be the same.
Line 12, recites “a skin image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this skin image is part of the plurality of skin images in line 5 or is a skin image that is separate from the plurality of images.
For purposes of examination, the Office is considering the image to be part of the skin images.
Line 14, recite “an image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image” is the same as the “image” established in line 6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the images to be the same.
Line 16, recite “a target skin lesion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “target skin lesion” is the same as the “skin lesion” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering skin lesions to be the same.
Lines 18-19, recite “a remote distance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “remote distance” is the same as the “remote distance” established in line 6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the remote distances to be the same.
Line 22, recite “a marker”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “marker” is the same as the “marker” established in line 11 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the markers to be the same.

Claim 16 is indefinite for the following reasons:
Line 7, recite “the handheld inspection device’s optical axis”. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is indefinite for the following reasons:
Line 2, recite “a high-resolution image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “high resolution image” is the same as the “image” established in claim 13 or is a separate and distinct feature. 
For purposes of examination, the Office is considering images to be the same.
Line 2, recites “a high-resolution image”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what criteria classifies an image as a “high-resolution image”.
For purposes of examination, the Office is considering “a high-resolution image” to be any image that contains an image of a skin lesion.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite process of close-up inspection and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “in a close distance that is less than the remote distance and is sufficiently close to the skin surface for performing a close-up inspection of the target skin lesion: performing the close-up inspection of the target skin lesion” and “selecting a target skin lesion within the image of the region” and “if the target skin lesion is not included within the current image of the skin surface, interrupting the process of close-up inspection and instructing the user to restart the process of close-up inspection from a remote distance”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the assessment of the distance to a skin surface and the medical inspection of a skin lesion that has been selected for inspection. The concept of prompting a restarting of a procedure due to the target moving out to the field of view of an image is a concept that can be performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “in a handheld inspection device, positioned by a user at a remote distance from the skin surface, the remote distance being effectives for acquiring an image of the region by the handheld inspection device: acquiring an image of the region;  in a processor;  on a screen: displaying the image of the region, and marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region; while the handheld inspection device is moved by the user toward the skin surface: in the handheld inspection device: continuously acquiring a current image of the skin surface, and  in the processor and on the screen: showing and marking the target skin lesion within the current image of the skin surface; and handheld inspection device”. The positioning of the device and remote and close distances, image acquisition, marking a selected skin lesion on an image are a form of an pre-insignificant extra-solution activity. Displaying a skin lesion merely amounts to a pre/post-solution insignificant activity. The use of an inspection device, a screen, and a processor is a application of electronic components to perform the judicial exception. The implement of a judicial exception with electronic components does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the close-up inspection includes: illuminating the target skin lesion”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring a high-resolution image of the target skin lesion”. Acquiring images of a lesion is a data gathering step that is a form of an insignificant extra-solution activity. The use of the judicial exception in a digital manner does not integrate the judicial exception into practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection further includes: extracting features of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the extraction of features of the target skin lesion. Such features can be broadly be interpreted to be the color and shape of the skin lesions that are observed. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
 Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “visually identifying the target skin lesion on the skin surface; measuring a distance between the handheld inspection device and the skin surface; or measuring an angle between the handheld inspection device's optical axis and the skin surface”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the visual identification of a skin lesion on a skin surface and the measurement of a distance and angle relationship between a device and the skin surface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion”. Laser illumination projection on a target is a data gathering step that is a form of a pre-insignificant extra-solution activity. The use of a laser beam for visual identification, distance measurement, or angular measurement is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “check whether the image received from the handheld inspection device includes a target skin lesion, perform a close-up inspection of a skin lesion” and “perform a close-up inspection of a skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a lesion’s presence in an image and the performance of a medical inspection of a skin lesion that has been selected for inspection. The concept of prompting a restarting of a procedure due to the target moving out to the field of view of an image is a concept that can be performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a handheld inspection device that can be positioned at selectable distances from the skin surface, the handheld inspection operable to, at least: acquire skin images, from a remote distance: acquire an image of the region, and from a close distance that is closer to the skin surface than the remote distance: a screen operable to, at least: display skin images captured by the handheld inspection device, and display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions; and a processor programmed to, at least: receive an image from the handheld inspection device, if the check is positive: generate a current image that includes the image received from the handheld inspection device with the target skin lesion image marked by a marker, and send the current image to the screen”. The positioning of the device and remote and close distances, image acquisition, marking a selected skin lesion on an image are a form of a pre-insignificant extra-solution activity. Displaying a skin lesion merely amounts to a pre/post-solution insignificant activity. The use of an inspection device, a screen, and a processor is an application of electronic components to perform the judicial exception. The implement of a judicial exception with electronic components does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 6 rejection.
Claim 7 recites the following elements: “wherein the close-up inspection includes: illuminating the target skin lesion”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 8 recites the following elements: “wherein the screen and the processor form part of the handheld inspection device”. The placement of electronic circuitry on a device does not integrate the judicial exception into a practical application as it simply provides the place where the screen and processor are located. The use of a processor and screen is merely a component that is used to implement the judicial exception. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 6 rejection.
Claim 9 recites the following elements: “further comprising a computer that is separate from the handheld inspection device, and wherein the screen and the processor form part of the computer”. The placement of electronic circuitry on a computer does not integrate the judicial exception into a practical application as it simply provides the place where the screen and processor are located. The use of a processor and screen is merely a component that is used to implement the judicial exception. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring a high-resolution image of the target skin lesion”. Acquiring images of a lesion is a data gathering step that is a form of an insignificant extra-solution activity. The use of the judicial exception in a digital manner does not integrate the judicial exception into practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection further includes: extracting features of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the extraction of features of the target skin lesion. Such features can be broadly be interpreted to be the color and shape of the skin lesions that are observed. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “visually identifying the target skin lesion on the skin surface;WO 2016/199134PCT/IL2016/05059126 measuring a distance between the handheld inspection device and the skin surface; measuring an angle between the handheld inspection device's optical axis and the skin surface”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the visual identification of a skin lesion on a skin surface and the measurement of a distance and angle relationship between a device and the skin surface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion”. Laser illumination projection on a target is a data gathering step that is a form of a pre-insignificant extra-solution activity. The use of a laser beam for visual identification, distance measurement, or angular measurement is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “from a close distance that is closer to the skin surface than the remote distance: perform a close-up inspection of a skin lesion” and “check whether the image received from the camera includes a target skin lesion, if the check is negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a lesion’s presence in an image and the performance of a medical inspection of a skin lesion that has been selected for inspection. The concept of prompting a restarting of a procedure due to the target moving out to the field of view of an image is a concept that can be performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a camera operable to, at least: acquire skin images, from a remote distance: acquire an image of the region, and  a screen operable to, at least: display skin images captured by the camera, and display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions; and a processor programmed to, at least: receive an image from the camera, if the check is positive: generate a current image that includes the image received from the camera with the target skin lesion image marked by a marker, and send the current image to the screen”. The positioning of the device and remote and close distances, image acquisition, marking a selected skin lesion on an image are a form of a pre-insignificant extra-solution activity. Displaying a skin lesion merely amounts to a pre/post-solution insignificant activity. The use of a camera, a screen, and a processor is an application of electronic components to perform the judicial exception. The implement of a judicial exception with electronic components does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “further comprising other sensors” and “with participation of the other sensors”. The use of a sensor for dermatoscopy is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 15 recites the following elements: “further comprising an illuminator, and wherein the close-up inspection further includes: illuminating the target skin lesion”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “visually identifying the target skin lesion on the skin surface; measuring a distance between the handheld inspection device and the skin surface; or measuring an angle between the handheld inspection device's optical axis and the skin surface”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the visual identification of a skin lesion on a skin surface and the measurement of a distance and angle relationship between a device and the skin surface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion”. Laser illumination projection on a target is a data gathering step that is a form of a pre-insignificant extra-solution activity. The use of a laser beam for visual identification, distance measurement, or angular measurement is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 17 recites the following elements: “wherein the close-up inspection includes acquiring a high-resolution image of the target skin lesion”. Acquiring images of a lesion is a data gathering step that is a form of an insignificant extra-solution activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection further includes: extracting features of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the extraction of features of the target skin lesion. Such features can be broadly be interpreted to be the color and shape of the skin lesions that are observed. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 18 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (PGPUB No. US 2012/000108838) in view of Bergman (PGPUB No. US 2009/0279760).

Regarding claim 1, Guyon teaches a process of close-up inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions (Paragraph 0269 teaches that from a plurality of lesions present, one of the lesions is selected for classification), the process comprising: 
in a handheld inspection device (Camera 404 or smartphone 202 in Fig. 3), positioned by a user at a remote distance from the skin surface (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), the remote distance being effectives for acquiring an image of the region by the handheld inspection device: acquiring an image of the region (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified),
in a processor (Processors are inherently present in the computer 406, smartphone 202, and servers 410, 420, and 430): selecting a target skin lesion within the image of the region (Paragraph 0269 teaches that from a plurality of lesions present, one of the lesions is selected for classification); 
on a screen (Screen on computer 406 or smartphone 202):
displaying the image of the region (Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904), and 
while the handheld inspection device is moved by the user toward the skin surface (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image):
in the handheld inspection device: continuously acquiring a current image of the skin surface (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0064 teaches that the server is continuously checking incoming images. Fig. 2 shows that the smartphone is providing image information to the central server. Paragraph 0063 teaches that the server 410 receives the image from the smartphone 202), and 
in the processor and on the screen (Paragraph 0211 teaches that the smart phone can be an iPhone1 or any touch screen Internet capable phone. Paragraph 0212 teaches that the image processor is used to determine the camera’s distance. Also, it is noted that processors are inherently present in digital cameras and smartphones in order to function. It is also shown to have a screen in Figs. 3 and 17): if the target skin lesion is not included within the current image of the skin surface, interrupting the process of close-up inspection and instructing the user to restart the process of close-up inspection from a remote distance (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions); and 
in the handheld inspection device: in a close distance that is less than the remote distance and is sufficiently close to the skin surface for performing a close-up inspection of the target skin lesion: performing the close-up inspection of the target skin lesion (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image).
	However, Guyon is silent regarding a process, 
marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region; 
in the processor and on the screen: showing and marking the target skin lesion within the current image of the skin surface.
	In an analogous imaging field of endeavor, regarding digital dermatoscopy, Bergman teaches a process, 
marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it); 
in the processor and on the screen (User interface 20 and CPU 32): showing and marking the target skin lesion within the current image of the skin surface (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guyon with Bergman’s teaching of a display of a skin lesion marked with a marker. This modified method would allow the user with an easier means of identifying the skin lesion of interest and separating the lesion from different objects and observe skin lesion changes precisely (Paragraph 0010 of Bergman). Furthermore, the modification the display of lesions in a manner that is understandable to a user that does not have medical training (Abstract of Bergman).

Regarding claim 2, modified Guyon teaches the process in claim 1, as discussed above.
	Guyon further teaches a process, wherein the close-up inspection includes: illuminating the target skin lesion (Paragraph 0212 teaches that server informs the user to image under sufficient lighting. Paragraph 0062 teaches that the illumination can be done with a flash or with a light source. Paragraph 0065 teaches that the user is notified when the lighting is sufficient).
	
Regarding claim 3, modified Guyon teaches the process in claim 1, as discussed above.
Guyon further teaches a process, wherein the close-up inspection includes at least one of: 
acquiring a high-resolution image of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color); or 
performing digital dermatoscopy of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 4, modified Guyon teaches the process in claim 3, as discussed above.
	Guyon further teaches a process, wherein the close-up inspection further includes: extracting features of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 6, Guyon teaches the system for close-up inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions (Paragraph 0269 teaches that from a plurality of lesions present, only one of the lesions is selected for classification), the system comprising:
a handheld inspection device (Camera 404 or smartphone 202 in Fig. 3) that can be positioned at selectable distances from the skin surface (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), the handheld inspection operable to, at least: 
acquire skin images (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified),
from a remote distance: acquire an image of the region (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), and
from a close distance that is closer to the skin surface than the remote distance: perform a close-up inspection of a skin lesion (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image);
a screen (Screen on computer 406 or smartphone 202) operable to, at least: 
display skin images captured by the handheld inspection device (Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904), and 
a processor (Processors are inherently present in the computer 406, smartphone 202, and servers 410, 420, and 430) programmed to, at least: 
receive an image from the handheld inspection device (Paragraph 0063 teaches that the server 410 receives the image from the smartphone 202),
check whether the image received from the handheld inspection device includes a target skin lesion (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions),
if the check is negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image).
However, Guyon is silent regarding a system, 
a screen operable to, at least: 
display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions; and 
a processor programmed to, at least: 
if the check is positive: generate a current image that includes the image received from the handheld inspection device with the target skin lesion image marked by a marker, and send the current image to the screen.  
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Bergman teaches a system, 
a screen (User interface 20) operable to, at least: 
display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it); and 
a processor programmed to (CPU 32), at least: 
if the check is positive: generate a current image that includes the image received from the handheld inspection device with the target skin lesion image marked by a marker, and send the current image to the screen (Paragraph 0046 teaches that the CPU 32 generates the image 23 that is displayed on the user interface 20. This image 23 has the target skin lesion with a highlighted margin 24).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guyon with Bergman’s teaching of a display of a skin lesion marked with a marker. This modified apparatus would allow the user with an easier means of identifying the skin lesion of interest and separating the lesion from different objects and observe skin lesion changes precisely (Paragraph 0010 of Bergman). Furthermore, the modification the display of lesions in a manner that is understandable to a user that does not have medical training (Abstract of Bergman).

Regarding claim 7, modified Guyon teaches the system in claim 6, as discussed above.
Guyon further teaches a system, wherein the close-up inspection includes: illuminating the target skin lesion (Paragraph 0212 teaches that server informs the user to image under sufficient lighting. Paragraph 0062 teaches that the illumination can be done with a flash or with a light source. Paragraph 0065 teaches that the user is notified when the lighting is sufficient).

Regarding claim 8, modified Guyon teaches the system in claim 6, as discussed above.
Guyon further teaches a system, wherein the screen and the processor form part of the handheld inspection device (Paragraph 0211 teaches that the smart phone can be an iPhone2 or any touch screen Internet capable phone. Paragraph 0212 teaches that the image processor is used to determine the camera’s distance. Also, it is noted that processors are inherently present in digital cameras and smartphones in order to function. It is also shown to have a screen in Figs. 3 and 17).  

Regarding claim 9, modified Guyon teaches the system in claim 6, as discussed above.
	Guyon further teaches a system, further comprising a computer (Computer 406 in Fig. 3) that is separate from the handheld inspection device (Camera 404 in Fig. 3), and wherein the screen and the processor form part of the computer (The computer 406 has a processor inherently present in order to obtain the image from camera 404 and transmit/receive data from the servers 420 and 410).

Regarding claim 10, modified Guyon teaches the system in claim 6, as discussed above.
Guyon further teaches a system, wherein the close-up inspection includes at least one of: 
acquiring a high-resolution image of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color); or
performing digital dermatoscopy of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 11, modified Guyon teaches the system in claim 10, as discussed above.
	Guyon further teaches a system, wherein the close-up inspection further includes: extracting features of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 13, modified Guyon teaches a handheld inspection device for close-up inspection of at least one skin lesion within a region of a skin surface, the region containing multiple skin lesions (Paragraph 0269 teaches that from a plurality of lesions present, only one of the lesions is selected for classification), the handheld inspection device comprising: 
a camera (Camera 404 or smartphone 202 in Fig. 3) operable to, at least: 
acquire skin images (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), 
from a remote distance: acquire an image of the region (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0212 teaches that the distance of the camera to the lesion is identified. Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), and 
from a close distance that is closer to the skin surface than the remote distance: perform a close-up inspection of a skin lesion (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image); 
a screen (Screen on computer 406 or smartphone 202) operable to, at least: 
display skin images captured by the camera (Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904), and 
a processor (Processors are inherently present in the computer 406, smartphone 202, and servers 410, 420, and 430)programmed to, at least: 
receive an image from the camera (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0064 teaches that the server is continuously checking incoming images. Fig. 2 shows that the smartphone is providing image information to the central server. Paragraph 0063 teaches that the server 410 receives the image from the smartphone 202), 
check whether the image received from the camera includes a target skin lesion (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions),
if the check is negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image).
	However, Guyon is silent regarding a device, 
display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions; and 
if the check is positive: generate a current image that includes the image received from the camera with the target skin lesion image marked by a marker, and send the current image to the screen.  
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Bergman teaches a device, 
display a processor-generated marker to visually distinguish a selected skin lesion within a skin image that contains multiple lesions (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it); and 
if the check is positive: generate a current image that includes the image received from the camera with the target skin lesion image marked by a marker, and send the current image to the screen (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it. Paragraph 0046 teaches that the CPU 32 generates the image 23 that is displayed on the user interface 20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guyon with Bergman’s teaching of a display of a skin lesion marked with a marker. This modified apparatus would allow the user with an easier means of identifying the skin lesion of interest and separating the lesion from different objects and observe skin lesion changes precisely (Paragraph 0010 of Bergman). Furthermore, the modification the display of lesions in a manner that is understandable to a user that does not have medical training (Abstract of Bergman).

Regarding claim 14, modified Guyon teaches the device in claim 13, as discussed above.
	However, the combination of Guyon and Taylor is silent regarding a device, further comprising other sensors, and wherein the close-up inspection further includes: performing, with participation of the other sensors, digital dermatoscopy of the target skin lesion.
	In an analogous imaging field of endeavor, regarding digital dermatoscopy, another embodiment of Guyon teaches a device, further comprising other sensors, and wherein the close-up inspection further includes: performing, with participation of the other sensors, digital dermatoscopy of the target skin lesion (Paragraph 0009 taches that a scanner can use a scanner with a light source and a sensor that is placed in contract with a skin lesion to identify melanomas and perform image analysis for rapid screening. Paragraph 0008 teaches that melanoma is detected based on the ABCD characteristics).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with another embodiment of Guyon’s teaching of the use of sensors in dermatoscopy. This modified apparatus would allow the user to perform rapid screening (Paragraph 0009 of Guyon). Furthermore, the modification allows for the use by a medical professional (Paragraph 0009 of Guyon).

Regarding claim 15, modified Guyon teaches the device in claim 13, as discussed above.
	Guyon further teaches a device, further comprising an illuminator, and wherein the close-up inspection further includes: illuminating the target skin lesion (Paragraph 0212 teaches that server informs the user to image under sufficient lighting. Paragraph 0062 teaches that the illumination can be done with a flash or with a light source. Paragraph 0065 teaches that the user is notified when the lighting is sufficient).

Regarding claim 17, modified Guyon teaches the device in claim 13, as discussed above.
	Guyon further teaches a device, wherein the close-up inspection includes acquiring a high-resolution image of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color).

Regarding claim 18, modified Guyon teaches the device in claim 17, as discussed above.
	Guyon further teaches a device, wherein the close-up inspection further includes: extracting features of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (PGPUB No. US 2012/000108838) in view of Bergman (PGPUB No. US 2009/0279760) further in view of Taylor et al. (PGPUB No. US 2011/0054310).

Regarding claim 5, modified Guyon teaches the process in claim 3, as discussed above.
	However, the combination of Guyon and Bergman is silent regarding a process, wherein the close-up inspection further includes: projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion, and further performing at least one of: 
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between the handheld inspection device's optical axis and the skin surface.  
	In an analogous imaging field of endeavor, regarding digital dermatoscopy, Taylor teaches a process, wherein the close-up inspection (Imaging apparatus shown in Fig. 1) further includes: projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion (Paragraph 0031 teaches that the light beam emitters 24L and 24R can be laser devices that emit focused beams of light. Paragraph 0037 teaches the light beam emitters can be used to determine the range with respect to a subject of interest. Paragraph 0038 teaches that the subject of interest can be a skin lesion), and further performing at least one of: 
visually identifying the target skin lesion on the skin surface (Paragraph 0038 teaches that the imaging apparatus, which includes and uses the light beam emitters 24L and 24R, can be used for the identification of lesions on a person. This is seen in Fig. 8); or
measuring a distance between the handheld inspection device and the skin surface (Paragraph 0032 teaches that the imaging apparatus is able to calculate the distance of the imaging apparatus to the subject. Paragraph 0038 teaches that the subject can be a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with Taylor’s teaching of illuminating with a laser . This modified process would provide the user with the capability to ensure that the imaging apparatus is accurately positioned for repeatedly reliable results (Paragraph 0017 of Taylor). Furthermore, the modification allows for accurate assessment and evaluation and accurate digital images (Paragraph 0011 of Taylor).

Regarding claim 12, modified Guyon teaches the system in claim 10, as discussed above.
However, the combination of Guyon and Bergman is silent regarding a system, wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface;  
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between the handheld inspection device's optical axis and the skin surface.  
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Taylor teaches a system, wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface (Paragraph 0038 teaches that the imaging apparatus, which includes and uses the light beam emitters 24L and 24R, can be used for the identification of lesions on a person. This is seen in Fig. 8); or
measuring a distance between the handheld inspection device and the skin surface (Paragraph 0032 teaches that the imaging apparatus is able to calculate the distance of the imaging apparatus to the subject. Paragraph 0038 teaches that the subject can be a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with Taylor’s teaching of illuminating with a laser . This modified system would provide the user with the capability to ensure that the imaging apparatus is accurately positioned for repeatedly reliable results (Paragraph 0017 of Taylor). Furthermore, the modification allows for accurate assessment and evaluation and accurate digital images (Paragraph 0011 of Taylor).

Regarding claim 16, modified Guyon teaches the device in claim 16, as discussed above.
	However, the combination of Guyon and Bergman is silent regarding a device, further comprising a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of:
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between the handheld inspection device's optical axis and the skin surface.  
	In an analogous imaging field of endeavor, regarding digital dermatoscopy, Taylor teaches a device, further comprising a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of:
visually identifying the target skin lesion on the skin surface (Paragraph 0038 teaches that the imaging apparatus, which includes and uses the light beam emitters 24L and 24R, can be used for the identification of lesions on a person. This is seen in Fig. 8); or
measuring a distance between the handheld inspection device and the skin surface (Paragraph 0032 teaches that the imaging apparatus is able to calculate the distance of the imaging apparatus to the subject. Paragraph 0038 teaches that the subject can be a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with Taylor’s teaching of illuminating with a laser and identifying the skin lesion and measuring a distance between the skin surface and the handheld device. This modified system would provide the user with the capability to ensure that the imaging apparatus is accurately positioned for repeatedly reliable results (Paragraph 0017 of Taylor). Furthermore, the modification allows for accurate assessment and evaluation and accurate digital images (Paragraph 0011 of Taylor).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Apple, the manufacturer of iPhone, notes that the iPhone has CPUs (Link: https://www.apple.com/iphone/compare/)
        2 Apple, the manufacturer of iPhone, notes that the iPhone has CPUs (Link: https://www.apple.com/iphone/compare/)